Citation Nr: 0512788	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder characterized as gastroesophageal reflux (GERD) with 
hiatal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1978 to April 1981.

Service connection is in effect for pancreatitis for which a 
10 percent rating has been assigned since 1999.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran provided testimony before a Veterans Law Judge at 
the RO via videoconferencing in March 2005; a transcript is 
of record.

During the course of the current appeal, the veteran has 
raised the issue of entitlement to service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  However, in the file, including in 
the transcript of the hearing, the veteran indicated the 
pending appellate issue is limited to that shown on the front 
page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The available service medical records show more than a dozen 
episodes wherein the veteran was seen for gastrointestinal 
complaints, vomiting, etc.

Service connection has been granted for pancreatitis.

Clinical records from VA show that the veteran has also been 
diagnosed with GERD and hiatal hernia, and has had 
gallbladder problems for which he underwent a 
cholecystectomy.  

There is no medical opinion in the file as to the 
relationship between any of the veteran's current 
gastrointestinal problems including GERD and either his 
service or his service-connected pancreatitis.

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.  The possible secondary 
relationship had not been fully addressed in this case.

As discussed with the veteran at length at the hearing, 
transcript of which is of record, the Board has no option but 
to remand the case for whatever additional records may be 
available, but more particularly, a medical opinion, and 
review by the RO of all possible alternative means of service 
connecting the claimed conditions.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

If additional private treatment records 
including those from penal facilities are 
available, the veteran should identify 
them, and provide appropriate release, 
and he and/or with the assistance of the 
RO should obtain them.

All up-to-date VA clinical records should 
also be added to the file.

2.  The case should then be reviewed by a 
physician with expertise in 
gastroenterology, and written, detailed 
and annotated opinions should be given to 
the following: (a) what are the diagnoses 
of the veteran's post-service and current 
gastrointestinal problems; (b) what is 
the etiological relationship and impact 
among and between any or all of the 
veteran's post-service and current 
gastrointestinal problems and either 
service or his already service-connected 
pancreatitis; (c) specifically, how can 
symptoms from service and/or from his 
pancreatitis be distinguished from GERD, 
hiatal hernia, gallbladder disorder, and/ 
or other problems?

The claims folder and all evidence 
obtained as a result of this remand, as 
well as a copy of this remand, should be 
made available to the physician prior to 
the assessment of the case.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the veteran, a SSOC 
should be issued, and the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


